Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Typographical error; appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gillies et al. (US 2009/0048577) (“Gillies”) in view of Petersen (US 2003/0045866).  Gillies discloses: 
Regarding claim 1, A distribution system (Fig. 1A, catheter system 2) to allow individualized or customized flow control of infusate to each of a plurality of branch catheters to a selected site of a subject (the system includes a control loop synthesized to regulate the line pressure in and flows through the independent channels of a therapy delivery device such as a multi-segmented/multi-lumen catheter; [0014,0019]), wherein said distribution system comprises: a base catheter (Fig. 5, outer tube 10), configured for providing a passage for the infusate, supplied to the system (Fig. 1A, medium is transferred via inner tubes of the outer tube; [0025]), 
said base catheter (Fig. 5, outer tube 10) includes a supply end, a distal end, and an elongated body there between (Fig. 5, see below), the outer tube 10 includes a supply end, a distal end, and an elongated body there between); 
said plurality of branch catheters (Fig. 5, tubing sections 30) comprise a juncture end, a delivery end, and an elongated body there between (Fig. 5, see below, each tubing section 29 includes a juncture end, a delivery end, and an elongated body therebetween), 
wherein said delivery ends provide an array of said plurality of said branch catheters (Fig. 5, below, the delivery ends of the tubing sections 29 provide an array of tubing sections 29) 
wherein each of said plurality of said branch catheters, are each configured to be independently inserted into the selected site of the subject to a specific inserted position (Fig. 5, multi-lumen catheters are individually placed, each tubing section 29 is connected to an independent internal lumen 30; para. (0019); para. (0041); para. (0057)); and 
a micro flow control device (Fig. 1A, medium control system 20) in fluidic communication with each of said plurality of branch catheters 
(Fig. 1A, Fig. 1B, Fig. 5, the medium control system 20 is in fluid communication with each internal lumen 30 and thus with each tubing section 29; para. (0040)); 
wherein said micro flow control device (Fig. 1A, Fig. 1 B, medium control system 20) is configured to control, for each of said plurality of branch catheters, flow rate and volume of the infusate egressing to the selected site in the specified inserted position (Fig. 1 A, Fig. 1 B, the medium control system 20 controls flow rate and volume of the medium to the plurality of locations; para. (0016); para. (0040)-(0041)). 
Gillies does not explicitly disclose wherein a portion of said elongated body comprises a region having a microporous structure; with their said microporous structure, wherein said microporous structures are configured to allow the infusate to egress from said microporous structure to the selected site; wherein said micro flow control device is configured to control egressing from said microporous structure to the selected site in the specified inserted position. 
Petersen, in the analogous art, teaches a distribution system (Fig. 1, a catheter system), wherein a portion of said elongated body comprises a region having a microporous structure (Fig. 3, catheter 22 includes a microporous membrane 32; para. (0025)), with their said microporous structure (Fig. 3, microporous membrane 32), wherein said microporous structures are configured to allow the infusate to egress from said microporous structure to the selected site (when an internal pressure is reached the microporous membrane allows distribution of a therapeutic agent from a diffusion section; para. (0006)); wherein said micro flow control device is configured to control egressing from said microporous structure to the selected site in the specified inserted position (Fig. 3, distribution of a therapeutic agent from microporous membrane 32 controlled by pump 20; para. [0006); para. (0020); para. (0025)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillies as taught by Petersen. The motivation for doing so would have been to ensure distribution of a therapeutic agent from all diffusion sections, as taught by Petersen (para. (0006)). 

    PNG
    media_image1.png
    637
    626
    media_image1.png
    Greyscale


Regarding claim 2, modified Gillies discloses the system of claim 1, further comprising a controller, microcontroller, processor, or microprocessor in communication with said micro flow control device configured to control operation of said micro flow control device (Fig. 1B, the medium control system 20 comprises a feed back system 25 controlled by a computer processor 24; para. (0040)).
Regarding claim 3, modified Gillies discloses the system of claim 1, further comprising a reservoir configured for containing a supply of the infusate (Fig. 1 A, Fig. 1 B, Fig. 5, the catheter system 2 inherently includes a reservoir containing a supply of the medium; para. (0039)-(0040)), and 
wherein said supply end of said base catheter is in fluidic communication with said reservoir to allow for passage of the infusate to pass through said base catheter (Fig. 1A, Fig. 1 B, Fig. 5, the outer tube 10 is inherently in fluidic communication with a reservoir to allow passage of a medium through the outer tube 10; para. (0039)-(0040)).
Regarding claim 4, modified Gillies discloses the system of claim 1, wherein said micro flow control device comprises: a plurality of pumps (Fig. 1B, the medium control system 20 includes pumps; para. (0040)), 
wherein at least one of said plurality of pumps is disposed on at least one of said plurality of branch catheters (Fig. 4, the medium control system 20 comprises a separate pump 26 that drives the flow into each of the lumens 30; para. (0040]; para. (0055]). 
Regarding claim 5, modified Gillies discloses the system of claim 4, wherein at least one or more of said plurality of pumps is a micro pump (Fig. 4, the diameters of segments is 5.0 F, 3.5 F, and 2.0 F, thus the pumps 26 handling flow in the segments are micro pumps; para. (0054]). 
Regarding claim 6, modified Gillies discloses the system of claim 4, wherein said micro flow control device further comprises a flow sensor (the medium control system includes flow actuators such as pumps, in-line pressure and flow sensors; para. (0014]), 
wherein said flow sensor is disposed in fluidic communication on said base catheter (the flow sensors are in-line; para. (0014]). 
Regarding claim 7, modified Gillies discloses the system of claim 4, wherein said micro flow control device further comprises a plurality of flow sensors (the medium control system includes flow actuators such as pumps, in-line pressure and flow sensors; para. (0014]), 
wherein at least one of said plurality of said flow sensors is disposed in fluidic communication on said plurality of branch catheters (Fig. 1B, Fig. 4, a flow regulator 22 is coupled to each lumen 30; para. (0014]; para. [0040]; para. [0055]). 
Regarding claim 8, modified Gillies discloses the system of claim 1, wherein said micro flow control device comprises: 
a plurality of branch catheter valves (the medium control system includes valves; para. (0014]), 
wherein at least one of said plurality of branch catheter valves is disposed on at least one of said plurality of branch catheters (the valves are efferent components; para. (0014]; Fig. 1C, the valves can be part of each, individual catheter 30, para. (0040]). 
Regarding Claim 9, modified Gillies discloses the system of claim 8, wherein said plurality of branch catheter valves is collectively configured as a flow multiplexer (MUX) (the valves are different components; para. (0014]; FIG. 1 (C) schematically illustrates the medium control system 20 of FIG. 1 (A), with the addition of multiple delivery catheters 30 (inner tubes) being disposed in the guide catheter 10 (outer tube). This is a multi-lumen system which can be used to deliver (or withdraw) multiple mediums at once or sequentially, para. (0040]; Fig. 1C, 4 show the medium control system 20 set up to allow for MUX functioning, while the sequential delivery follows the MUX guidelines of selecting a single line to provide flow from a plurality of lines). 
Regarding claim 10, modified Gillies discloses the system of claim 8, wherein said micro flow control device further comprises a flow sensor (the medium control system includes flow actuators such as pumps, in-line pressure and flow sensors; para. (0014]), 
wherein said flow sensor is disposed in fluidic communication on said base catheter (the flow sensors are in-line; para. (0014]). 
Regarding claim 11, modified Gillies discloses the system of claim 10, further comprising a pump (Fig. 1B, the medium control system 20 includes pumps; para. (0040]), 
wherein said pump is disposed in fluidic communication on said base catheter (Fig. 4, the pumps 26 are in fluidic communication on the outer tube 10). 
Regarding claim 12, modified Gillies discloses the system of claim 8, wherein said micro flow control device further comprises a plurality of flow sensors (the medium control system includes flow actuators such as pumps, in-line pressure and flow sensors; para. (0014]), wherein at least one of said plurality of said flow sensors is disposed in fluidic communication on said plurality of branch catheters (Fig. 1 B, Fig. 4, a flow regulator 22 is coupled to each lumen 30; para. [0014]; para. (0040]; para. (0055]). 
Regarding claim 13, modified Gillies discloses the system of claim 12, further comprising a plurality of pumps (Fig. 1B, the medium control system 20 includes pumps; para. (0040]), 
wherein at least one of said plurality of said pumps is disposed in fluidic communication on said plurality of branch catheters (Fig. 4, the medium control system 20 comprises a separate pump 26 that drives the flow into each of the lumens 30; para. (0040]; para. (0055]). 
Regarding claim 14, modified Gillies discloses the system of claim 8, wherein said micro flow control device further comprises: a plurality of base catheter valves (the medium control system includes valves; para. (0014]), 
wherein at least one of said plurality of base catheter valves is disposed on said base catheter (the valves are efferent components; para. (0014]; Fig. 1 C, the valves can be part of each, individual catheter 30 while being disposed within the outer tube 10, para. [0040]). 
Regarding claim 15, modified Gillies discloses the system of claim 14, wherein said plurality of branch catheters intercept said base catheter (Fig. 5, the plurality of tubing sections 29 intercept the outer tube 10), 
wherein said interception provides one or more junctures to provide fluidic passage between said base catheter and said plurality of branch catheters (Fig. 5, interception of the plurality of tubing sections 29 provide one or more junctures to provide fluidic passage between the outer tube 10 and tubing sections 29). 
Regarding Claim 16, modified Gillies discloses the system of claim 15, and further discloses valves (the medium control system includes valves; para. (0014]), junctures, a base catheter 10, and branch catheters 30, where the components can be implemented in any manner (para. (0042]). 
Gillies fails to explicitly disclose wherein at least one of said plurality of base catheter valves is located adjacent to at least one or more of said junctures opposite from said branch catheter. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to place base catheter valves located adjacent to at least one or more of said junctures opposite from said branch catheter, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to provide the desired treatments to the desired locations using the desired flow rates, thereby increasing the overall positive effect of the treatment (para. (0040]; para. (0041]).
Regarding Claim 17, modified Gillies discloses the system of claim 16, and further discloses valves (the medium control system includes valves; para. [0014]), junctures, a base catheter 10, and branch catheters 30, where the components can be implemented in any manner (para. [0042]). 
Gillies fails to explicitly disclose wherein at least one of said plurality of branch catheter valves is located adjacent to at least one or more of said junctures opposite from said base catheter. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to place said plurality of branch catheter valves located adjacent to at least one or more of said junctures opposite from said base catheter, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to provide the desired treatments to the desired locations using the desired flow rates, thereby increasing the overall positive effect of the treatment (para. (0040); para. (0041]). 
Regarding Claim 18, modified Gillies discloses the system of claim 8, wherein said micro flow control device further comprises a plurality of flow sensors (the medium control system includes flow actuators such as pumps, in-line pressure and flow sensors; para. [0014]), wherein at least one of said plurality of flow sensors is disposed on one or more of said plurality of branch catheters (Fig. 1 B, Fig. 4, a flow regulator 22 is coupled to each lumen 30; para. [0014); para. [0040); para. [0055]). 
Regarding Claim 19, modified Gillies discloses the system of claim 18, wherein said plurality of valves comprises at least one switch, wherein said at least one switch is configured to adjust flow rate and/or volume of infusate through said branch catheter (the medium control system includes valves; para. [0014); Full automation of the entire system via the host computer 24 can enable the system to correct for deviations in the as-imaged volume of distribution by making adjustments to the in-line pressures and flow rates; para. [0040); therefore, host computer 24 provides automated switching of the valves to adjust flow rates). 
Regarding Claim 20, modified Gillies discloses the system of claim 18, further comprising a pump (Fig. 1 B, the medium control system 20 includes pumps; para. [0040]), 
wherein said pump is disposed in fluidic communication on said base catheter (Fig. 4, the pumps 26 are in fluidic communication on the outer tube 10). 
Regarding Claim 21, modified Gillies discloses the system of claim 18, further comprising a plurality of pumps (Fig. 1B, the medium control system 20 includes pumps; para. [00401), 
wherein at least one of said plurality of pumps is disposed on at least one of said plurality of branch catheters (Fig. 4, the medium control system 20 comprises a separate pump 26 that drives the flow into each of the lumens 30; para. [0040); para. [0055]). 
Regarding claim 22, modified Gillies discloses the system of claim 1, wherein the selected site is at least one of the following: tumor or brain (the system is implemented in an organ, such as the brain; para. [0018); para. [0064]). 
Regarding claim 23, modified Gillies discloses the system of claim 1, wherein the infusate is at least one or more of any combination of the following: therapeutic agent, diagnostic agent, or medication (Fig. 1 C, therapeutic agents are delivered; para. [0029]). 
Regarding claim 24, modified Gillies discloses the system of claim 1, wherein different types of infusate may flow within different said plurality of branch catheters (Fig. 1 C, the multi-lumen system is used to delivery multiple mediums at once or sequentially; para. [00411). 
Regarding claim 30, Gillies discloses a distribution method (a process of transferring a medium; para. [0040]) to allow individualized or customized flow control of infusate to each of a plurality of branch catheters to a selected site of a subject (the system includes a control loop synthesized to regulate the line pressure in and flows through the independent channels of a therapy delivery device such as a multi-segmented/multi-lumen catheter; para. [0014); para. [0019]), wherein said distribution method comprises: 
providing infusate to a base catheter (Fig. 1A, Fig. 1B, Fig. 5, a medium is provided to an outer tube 10; para. [0039]-[0030]); independently inserting said branch catheters into the selected site of the subject to a specific inserted position (Fig. 5, multi-lumen catheters are individually placed, each tubing section 29 is connected to an independent internal lumen 30; para. [0019]; para. [0041); para. [0057)); and 
controlling each of said plurality of branch catheters, flow rate and volume of the infusate egressing from said microporous structure to the selected site in the specified inserted position (Fig. 1A, Fig. 1 B, the medium control system 20 controls flow rate and volume of the medium to the plurality of locations; para. (0016); para. (0040]-[0041]). 
Gillies does not explicitly disclose wherein a portion of said elongated body comprises a region having a microporous structure; wherein said microporous structures are configured to allow the infusate to egress from said microporous structure to the selected site. 
Petersen teaches a method (a method; Abstract) wherein a portion of said elongated body comprises a region having a microporous structure (Fig. 3, catheter 22 includes a microporous membrane 32; para. [0025]); wherein said microporous structures are configured to allow the infusate to egress from said microporous structure to the selected site (when an internal pressure is reached the microporous membrane allows distribution of a therapeutic agent from a diffusion section; para. [00061). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillies as taught by Petersen. The motivation for doing so would have been to ensure distribution of a therapeutic agent from all diffusion sections, as taught by Petersen (para. [0006]).

Claims 25-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gilles in view of Petersen further in view of Imran et al. (US 2013/0267928) (“Imran”).
Regarding claim 25, modified Gillies discloses the system of claim 1. Modified Gillies does not explicitly disclose further comprising: a retainer device, configured to separate and hold each of said plurality of branch catheters as they are independently inserted into the selected site. Lmran, in the analogous art, teaches a system (Fig. 1, a system 5) further comprising: a retainer device (Fig. 3, introducer 20), configured to separate and hold each of said plurality of branches as they are independently inserted into the selected site (Fig. 3, the introducer 20 is configured to be inserted into the skull of a patient so as to position electrode members 30 at a target tissue site; para. (0076)). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillies/Petersen as taught by lmran. The motivation for doing so would have been to ensure each branch catheter is positioned at a target tissue site as taught by lmran (para. (0076)), thereby minimizing damage to surrounding tissue. 
Regarding claim 26 (and see Fig. 5, above), Gillies discloses a distribution system (Fig. 1A, catheter system 2) to allow individualized or customized flow control of infusate to each of a plurality of branch catheters to a selected site of a subject (the system includes a control loop synthesized to regulate the line pressure in and flows through the independent channels of a therapy delivery device such as a multi segmented/multi-lumen catheter; para. (0014]; para. (0016]; para. (0019)), wherein said distribution system comprises: 
a base catheter (Fig. 5, outer tube 10), configured for providing a passage for the infusate, supplied to the system (Fig. 1A, medium is transferred via inner tubes of the outer tube; para. (0025]), 
said base catheter (Fig. 5, outer tube 10) includes a supply end, a distal end, and an elongated body there between (Fig. 5, the outer tube 10 includes a supply end, a distal end, and an elongated body there between); 
said plurality of branch catheters (Fig. 5, tubing sections 29) comprise a juncture end, a delivery end, and an elongated body there between (Fig. 5, each tubing section 29 includes a juncture end, a delivery end, and an elongated body there between), 
wherein said delivery ends provide an array of said plurality of said branch catheters (Fig. 5, AF1, the delivery ends of the tubing sections 29 provide an array of tubing sections 29); and 
a micro flow control device (Fig. 1A, medium control system 20) in fluidic communication with each of said plurality of branch catheters 
(Fig. 1A, Fig. 18, Fig. 5, the medium control system 20 is in fluid communication with each internal lumen 30 and thus with each tubing section 29; para. (0040]); 
wherein said micro flow control device (Fig. 1A, Fig. 1 B, medium control system 20) is configured to control, for each of said plurality of branch catheters, flow rate and volume of the infusate egressing to the selected site in the specified inserted position (Fig. 1A, Fig. 1 B, the medium control system 20 controls flow rate and volume of the medium to the plurality of locations; para. [0016]; para. [0040]-(0041]). 
Gillies does not explicitly disclose wherein a portion of said elongated body comprises a region having a microporous structure; a retainer device, configured to separate and hold each of said plurality of branch catheters; wherein each of said plurality of said branch catheters, with their said microporous structure, are held by said retainer device and separated from one another by said retainer device while being inserted into the selected site of the subject to a specific inserted position, wherein said microporous structures are configured to allow the infusate to egress from said microporous structure to the selected site; wherein said micro flow control device is configured to control egressing from said microporous structure to the selected site in the specified inserted position. 
Petersen teaches a distribution system (Fig. 1, a catheter system), wherein a portion of said elongated body comprises a region having a microporous structure (Fig. 3, catheter 22 includes a microporous membrane 32; para. (0025]), with their said microporous structure (Fig. 3, microporous membrane 32), wherein said microporous structures are configured to allow the infusate to egress from said microporous structure to the selected site (when an internal pressure is reached the microporous membrane allows distribution of a therapeutic agent from a diffusion section; para. (0006]); wherein said micro flow control device is configured to control egressing from said microporous structure to the selected site in the specified inserted position (Fig. 3, distribution of a therapeutic agent from microporous membrane 32 controlled by pump 20; para. (0006]; para. (0020]; para. (0025]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillies as taught by Petersen. The motivation for doing so would have been to ensure distribution of a therapeutic agent from all diffusion sections, as taught by Petersen (para. [0006]). 
lmran teaches a system (Fig. 1, a system 5) further comprising: a retainer device (Fig. 3, introducer 20), configured to separate and hold each of said plurality of branches (Fig. 3, the introducer 20 is configured to be inserted into the skull S of a patient so as to position electrode members 30 at a target tissue site; para. (0076)), wherein each of said plurality of said branch catheters, are held by said retainer device and separated from one another by said retainer device while being inserted into the selected site of the subject to a specific inserted position (Fig. 3, the electrode members 30 are held and separated from one another by the introducer 20 while being positioned at a target tissue site; para. (0075]-(0076]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillies as taught by lmran. The motivation for doing so would have been to ensure each branch catheter is positioned at a target tissue site as taught by Imran (para. (0076)), thereby minimizing damage to surrounding tissue. 
Regarding claim 27, modified Gillies discloses the system of claim 26. Modified Gillies does not explicitly disclose wherein said retainer device is in contact with said plurality of branch catheters at said delivery end of said plurality of branch catheters. 
lmran teaches the system (Fig. 1, a system 5) wherein said retainer device is in contact with said plurality of branch catheters at said delivery end of said plurality of branches (Fig. 3, the introducer 20 contacts a delivery end of each electrode 30 as each electrode 30 is inserted; para. (0075]-(0076]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillies as taught by lmran. The motivation for doing so would have been to ensure each branch catheter is positioned at a target tissue site as taught by lmran (para. (0076)), thereby minimizing damage to surrounding tissue.
Regarding claim 28, modified Gillies discloses the system of claim 26. Modified Gillies does not explicitly disclose wherein said retainer device is in contact with said plurality of branch catheters at said elongated body of said plurality of branch catheters. 
lmran teaches the system (Fig. 1, a system 5) wherein said retainer device is in contact with said plurality of branch catheters at said elongated body of said plurality of branches (Fig. 3, the introducer 20 contacts an elongated body of each electrode 30 following insertion of each electrode 30; para. (0075]-(0076]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillies as taught by lmran. The motivation for doing so would have been to ensure each branch catheter is positioned at a target tissue site as taught by lmran (para. (0076)), thereby minimizing damage to surrounding tissue. 
Regarding claim 29, modified Gillies discloses the system of claim 26. Modified Gillies does not explicitly disclose where said retainer device is a clamp, holder, lock, coupling, clasp, bracket, press, or vice. 
lmran teaches the system (Fig. 1, a system 5) where said retainer device is a clamp, holder, lock, coupling, clasp, bracket, press, or vice (Fig. 3, the introducer 20 is a holder; para. (0075]-(0076]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillies as taught by Im ran. The motivation for doing so would have been to ensure each branch catheter is positioned at a target tissue site as taught by lmran (para. (0076)), thereby minimizing damage to surrounding tissue. 
Regarding claim 31, Gilles discloses a distribution method (a process of transferring a medium; para. (0040]) to allow individualized or customized flow control of infusate to each of a plurality of branch catheters to a selected site of a subject (the system includes a control loop synthesized to regulate the line pressure in and flows through the independent channels of a therapy delivery device such as a multi-segmented/multi-lumen catheter; para. (0014]; para. (0019]), wherein said distribution method comprises: 
providing infusate to a base catheter (Fig. 1A, Fig. 18, Fig. 5, a medium is provided to an outer tube 10; para. [0039]-(0030]); and controlling each of said plurality of branch catheters, flow rate and volume of the infusate egressing from said microporous structure to the selected site in the specified inserted position (Fig. 1A, Fig. 1 B, the medium control system 20 controls flow rate and volume of the medium to the plurality of locations; para. [0016]; para. [0040]-(0041]). 
Gillies does not explicitly disclose wherein a portion of said elongated body comprises a region having a microporous structure; separating and holding each of said plurality of branch catheters with a retaining device; 
wherein while holding said plurality of said branch catheters by said retainer device so as to separate from one another and while being inserted into the selected site of the subject to a specific inserted position, and 
wherein said microporous structures are configured to allow the infusate to egress from said microporous structure to the selected site. Petersen teaches a method (a method; Abstract) wherein a portion of said elongated body comprises a region having a microporous structure (Fig. 3, catheter 22 includes a microporous membrane 32; para. [0025]); wherein said microporous structures are configured to allow the infusate to egress from said microporous structure to the selected site (when an internal pressure is reached the microporous membrane allows distribution of a therapeutic agent from a diffusion section; para. (0006]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillies as taught by Petersen. The motivation for doing so would have been to ensure distribution of a therapeutic agent from all diffusion sections, as taught by Petersen (para. (0006]). 
lmran teaches a method (a method; para. [0070]) separating and holding each of said plurality of branches with a retaining device (Fig. 3, an introducer 20 is configured to be inserted into the skull S of a patient so as to position electrode members 30 at a target tissue site; para. [0076]); 
wherein while holding said plurality of said branch catheters by said retainer device so as to separate from one another and while being inserted into the selected site of the subject to a specific inserted position (Fig. 3, the electrode members 30 are held and separated from one another by the introducer 20 while being positioned at a target tissue site; para. [0075]-(0076]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillies as taught by lmran. The motivation for doing so would have been to ensure each branch catheter is positioned at a target tissue site as taught by lmran (para. (0076)), thereby minimizing damage to surrounding tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783